                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 8:20-02265 VBF (ADS)                                 Date: May 3, 2021
Title: Samuel Houston Flanagan v. Warden


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                               None Reported
                Deputy Clerk                            Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):        Attorney(s) Present for Respondent(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE
                      RE: DISMISSAL DUE TO FAILURE TO PROSECUTE THIS
                      ACTION

       Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in
State Custody, filed by Petitioner Samuel Houston Flanagan. [Dkt. No. 1]. On
March 26, 2021, Respondent filed a Motion to Dismiss arguing that the Petition fails to
plead a proper claim for federal habeas corpus relief. [Dkt. No. 14].

       In the Court’s February 24, 2021 Order Requiring Response to Petition,
Petitioner was given twenty (20) days to file an Opposition, if any, to the Motion to
Dismiss. [Dkt. No. 12, p. 2]. As of the date of this Order, Petitioner has not filed an
Opposition to the Motion to Dismiss. Under the Court’s Local Rules, failure to file an
opposition to a motion may be deemed consent to the granting of the motion. L.Rs. 7-9,
7-12.

       By no later than May 24, 2021, Petitioner is ORDERED TO SHOW
CAUSE in writing and explain why this action should not be dismissed for the reasons
stated in the Motion to Dismiss, and/or for failure to prosecute the Petition.

       Alternatively, if Petitioner no longer wishes to pursue his claims, he may file a
notice of voluntary dismissal of this action pursuant to Federal Rule of Civil
Procedure 41(a). The Clerk of Court is directed to attach a Notice of Dismissal Form
(CV-009) to this Order for Petitioner’s convenience.

CV-90 (03/15) – KIL                Civil Minutes – General                        Page 1 of 2
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                        CIVIL MINUTES – GENERAL

Case No.: 8:20-02265 VBF (ADS)                             Date: May 3, 2021
Title: Samuel Houston Flanagan v. Warden


      Petitioner is cautioned that failure to timely file a response to this
Order will result in a recommendation that this action be dismissed based
on the Motion to Dismiss, and/or for failure to prosecute or to obey court
orders, pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                           Initials of Clerk kh




CV-90 (03/15) – KIL              Civil Minutes – General                      Page 2 of 2
